Citation Nr: 1722432	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1982 to November 1982.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is not related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the appellant.  

The appellant was provided a VA examination of her lumbar spine in September 2010.  The Board finds that this examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claim.  The examination report was based on examination of the appellant by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The appellant claims service connection for degenerative disc disease of the lumbar spine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in the line of duty, a claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, the presumption of service connection for certain chronic disease, such as arthritis, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA or for claimants who have served less than 90 days of continuous service.  See 38 C.F.R. § 3.307(a)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in October 1982 the appellant reported low back pain, exacerbated by physical activity.  She was seen four times in three weeks for the pain and she was diagnosed with a back strain.  An x-ray of the thoracolumbar spine was within normal limits.  She was subsequently given an uncharacterized discharge based on her poor physical condition and inability to meet physical standards.  Specifically, she repeatedly failed diagnostic physical training tests and was unable to do one correct push-up.  She was on sick call and profile for ten days.  In the opinion of her commanding officer, she lacked the physical stamina, motivation, and self-discipline necessary to be a productive soldier.

In her April 2010 claim, the appellant explained that she had problems with her back from the beginning of her service when they had to wear backpacks.  In a May 2010 statement, the appellant stated that she was injured in basic training and did not return to a reserve unit after being released from ACDUTRA.  She reported that she was seen by a doctor for a while after her discharge.

The appellant underwent a VA examination in September 2010.  She reported pain in the lumbar spine that had been ongoing for 20 or more years.  She stated that she was treated for back pain beginning in 2000 or 2001, 19 years following discharge.  She denied injury or trauma in service, but remembered going to sick call for back pain and being told that she had mild scoliosis.  X-rays showed degenerative changes and she was diagnosed with degenerative disc disease.  The examiner opined that her disability was not caused by or a result of service.  This opinion was based on the rationale that there was no evidence of periodic treatment for the disability and the degenerative changes evident in her x-ray were not uncommonly seen with age progression.

In her August 2011 notice of disagreement, the appellant stated that her back disability began when she was in basic training, doing push-ups and sit-ups and carrying a rucksack.  She further stated that she did not receive treatment in the interim years because she did not have the money to go to a doctor.

The Board finds that the evidence weighs against a finding that degenerative disc disease of the lumbar spine is related to service.  The VA examiner provided a probative opinion explaining why it was unlikely that the appellant's in-service back problems are unrelated to her current degenerative disc disease.  There are no medical records or opinion contradicting the examiner's conclusion.  While the appellant has stated that her back problems began in service and have been consistent since then, there are no medical treatment records to corroborate this.  Indeed, though the appellant has identified many private treatment records in support of her claim, there are no records indicating any reported symptoms of a lumbar spine disability at any point after discharge, which is consistent with the VA examiner's opinion.  For these reasons, the Board finds that the evidence weighs against a finding that degenerative disc disease of the lumbar spine is related to service, and service connection is therefore denied.


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


